            Case 1:17-cv-01627-RC Document 25 Filed 03/04/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
___________________________________
                                     )
BENJAMIN WITTES,                     )    Civil Action No. 1:17-cv-01627-RC
                                     )
            Plaintiff,               )
                                     )
      v.                             )
                                     )
U.S. DEPARTMENT OF JUSTICE and       )
OFFICE OF MANAGEMENT AND             )
BUDGET,                              )
                                     )
            Defendants.              )
___________________________________ )


                                   JOINT STATUS REPORT

       Plaintiff Benjamin Wittes and Defendants United States Department of Justice (“DOJ”)

and the Office of Management and Budget (“OMB”) (collectively, “Defendants”) respectfully

submit this Joint Status Report pursuant to the Court’s Order of August 29, 2018. The parties

incorporate by reference their prior Joint Status Reports (ECF Nos. 8, 10-12, 16-19, 21-22, and

24). The parties report as follows:

       1.      On August 11, 2017, Plaintiff initiated this action under the Freedom of

Information Act (“FOIA”) against OMB and DOJ. The Complaint alleges that this action

involves FOIA requests dated April 14, 2017, and submitted to, in relevant part, DOJ’s Office of

Information Policy (“OIP”), DOJ’s National Security Division (“NSD”), and OMB.

       2.      OMB completed its processing of Plaintiff’s request on February 28, 2018. OMB

located no records responsive to Plaintiff’s request.

       3.      NSD completed its processing of Plaintiff’s request and made a release of

responsive, non-exempt records on February 7, 2018.
            Case 1:17-cv-01627-RC Document 25 Filed 03/04/19 Page 2 of 3



       4.      OIP conducted a keyword-based search for records and released non-exempt

portions of responsive records in two releases, on March 1, 2018 and April 4, 2018.

       5.      On June 12, 2018, Plaintiff and OIP reached an agreement to resolve certain

issues in dispute in this litigation, pursuant to which, among other things, OIP agreed to conduct

a narrowed search for certain records.

       6.      OIP completed the agreed-upon narrow search on July 24, 2018.

       7.      On October 16, 2018, OIP made a supplemental release of non-exempt portions of

responsive records.

       8.      The parties are continuing their efforts to meet and confer regarding Plaintiff’s

request for attorney’s fees in an attempt to resolve the dispute without the need for motion

practice.

       11.     Accordingly, the parties respectfully request that they file another Joint Status

Report on or before April 4, 2019.




                                                 2
          Case 1:17-cv-01627-RC Document 25 Filed 03/04/19 Page 3 of 3



Dated: March 4, 2019                       Respectfully submitted,

/s/ Laurence Schwartztol                   JOSEPH H. HUNT
JUSTIN FLORENCE (DC Bar No. 988953)        Assistant Attorney General
LAURENCE SCHWARTZTOL
The Protect Democracy Project, Inc.        ELIZABETH J. SHAPIRO
2020 Pennsylvania Ave., NW #163            Deputy Branch Director
Washington, DC 20006
Telephone: (202) 599-0466                  /s/ Chetan A. Patil  ___________
Fax: (929) 777-8428                        CHETAN A. PATIL
                                           Trial Attorney (DC Bar No. 999948)
Attorneys for Plaintiff                    United States Department of Justice
                                           Civil Division
                                           Federal Programs Branch
                                           P.O. Box No. 883
                                           Ben Franklin Station
                                           Washington, DC 20044
                                           Telephone: (202) 305-4968
                                           Fax: (202) 616-8470
                                           chetan.patil@usdoj.gov

                                           Attorneys for Defendants




                                       3
